DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 2, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP0010693A1.
As to claim 1, EP0010693A1 discloses a gripping tool, as illustrated in Figures 1-6 and annotated Figure 1 below, comprising first and second arms (1,2) connected to each other at proximal ends thereof; a first gripping portion at a distal end of the first arm, the first gripping portion having a first gripping surface (3); and a second gripping portion at a distal end of the second arm, the second gripping portion having a second gripping surface (3), wherein the first and second arms are configured such that the first and second gripping surfaces are in planar contact with each other when the first and second arms are pressed in closing directions toward each other, at least one of the first and second gripping portions is an elastic part (gripping portions disclose as rubber knobs 3 - see paragraph [0008], wherein rubber inherently has elastic properties) extending from the distal end toward the proximal end, and the elastic part includes a fixed end connected to the distal end and a free end opposite to the fixed end in an extending direction of the elastic part (see annotated Figure 5 below), and the free end of the elastic part is configured to, when the first and second arms are further pressed in the closing directions from a state in which the first and second gripping surfaces are in planar contact with each other, be elastically deformed while maintaining the planar contact between the first gripping surface and the second gripping surface.

    PNG
    media_image1.png
    557
    953
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    192
    527
    media_image2.png
    Greyscale


With claim 2, the proximal ends of the first and second arms are elastically connected to each other such that, when the pressing on the first and second gripping portions in contact with each other in a closed state is cancelled, the first and second gripping portions return to an open state in which the first and second gripping portions are spaced apart from each other (see Figures 1-2).
With claim 6, the first and second gripping surfaces are flat surfaces.
With claim 7, the gripping tool is best interpreted to be a pair of hair tweezers, capable of clamping hair together.
Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 and 6-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on May 2, 2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A VU whose telephone number is (571)272-1961. The examiner can normally be reached Monday-Friday, 8:00 am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN A. VU
Primary Examiner
Art Unit 3652



/STEPHEN A VU/Primary Examiner, Art Unit 3651